UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED FOURTH QUARTER 2014 RESULTS 1 ; 2;3 Santiago, Chile, February 3 rd , 2015 – CCU announced today its consolidated financial results for the fourth quarter ended December 31 st , 2014: Consolidated Volumes increased 1.6% (organically, it decreased 0.5%). The Chile Operating segment contributed with an increase of 0.5% (same figures for organic growth), the Río de la Plata Operating segment showed a 4.9% increase (3.5% decrease for organic growth) and the Wine Operating segment increased 1.5% this quarter (same figures for organic growth). Net sales increased 6.1% as a consequence of 4.4% higher average prices coupled with 1.6% higher consolidated Volumes. Organically, Net sales increased 3.4%. Gross profit increased 2.1% as a combination of 6.1% higher Net sales partially offset by 11.6% increase in Cost of sales. Organically, Gross profit grew 0.3%. Normalized EBITDA decreased 12.4% (organically, it decreased 14.3%), driven by Chile and Río de la Plata Operating segments, partially compensated by the Wine Operating segment. Normalized Net income decreased 14.0% this quarter (organically, it decreased 18.0%). Net Income decreased 12.3% this quarter (organically, it decreased 13.9%). Earningsper share 4 decreased 23.3% due to a lower Net income and share dilution. Full Year 2014 closed with top line growth. Net sales increased 8.4% to CLP 1,297,966 million, as Volumes increased 4.5% and prices increased 3.8%. Normalized EBITDA decreased 2.1% to CLP 250,155 million, and Normalized Net income decreased 3.7% to CLP 120,755 million. Net Income decreased 2.8% to CLP 119,557 million. Key figures Q4'14 Q4'13 Total Organic (In ThHL or CLP million unless stated otherwise) change % change % Volumes 6,728 1.6 Net sales 372,966 6.1 Gross profit 215,191 2.1 Normalized EBIT 76,710 (17.8) Normalized EBITDA 93,559 (12.4) Normalized Net income 48,606 (14.0) Net income 46,292 (12.3) Earnings per share 143.3 (23.3) Key figures YTD'14 YTD'13 Total Organic (In ThHL or CLP million unless stated otherwise) change % change % Volumes 21,916 4.5 Net sales 1,197,227 8.4 Gross profit 660,530 5.0 Normalized EBIT 191,255 (5.1) Normalized EBITDA 255,502 (2.1) Normalized Net income 125,350 (3.7) Net income 123,036 (2.8) Earnings per share 384.5 (15.8) 1 The consolidated figures of the following release are expressed in nominal Chilean Pesos and according to the rules and instructions of the Chilean Superintendence of Securities and Insurance ("SVS"), which are in accordance with IFRS, except as instructed by the SVS in its Circular Letter N°856 (Oficio Circular N°856), as described on page 6 under Income Taxes. 2 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. For organic growth details please refer to page 8. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. 3 All references in this Press Release shall be deemed to refer to Q4 ’14 figures compared to Q4 ’13 figures, unless otherwise stated. 4 Considers period weighted average shares according to Capital increase executed on 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 1 of 18 PRESS RELEASE COMMENTS FROM THE CEO CCU’s fourth quarter 2014 consolidated results were impacted by short term negative effects, as our Normalized EBITDA showed a 12.4% decrease while the Normalized EBITDA margin was 20.7%, 438 bps lower than Q4’13. Normalized EBITDA excludes the effect of CLP 1,627 million as Exceptional item associated with restructuring processes across Operating segments. These results are mainly explained by: currency devaluation of 16% for the Chilean peso and 41% for the Argentine peso against the US dollar; and higher marketing rate as we continued with our strategy for developing strong brands and improving market position. These two effects were partially compensated by 1.6% higher sales Volumes, coupled with 4.4% higher average prices. Volume growth was negatively affected by the economic slowdown scenario and the Chilean tax reform which became effective on October 1 st . As previously stated, this Tax reform included an increase in excise taxes for both alcoholic and sugar containing beverages, in which we made prompt price adjustments to some of the affected categories. Furthermore, the described higher exchange rates estimated impact, at an EBITDA level is CLP 8,024 million, while the higher marketing rate estimated impact, at an EBITDA level is CLP 2,840 million. When excluding both combined effects, Normalized EBITDA would have decreased by 0.8%. All of the above closes a particular year 2014, with 12.6% higher accumulated Cost of sales as currencies devaluated, coupled with 13.1% accumulated MSD&A increase as higher marketing rate was performed and higher inflation affected our expenses. Both effects were partially compensated by 4.5% Volume growth, despite the private consumption slowdown and excise tax increases, coupled with 3.8% higher average prices, as we performed pricing actions. The Normalized EBITDA for 2014 showed a 2.1% decrease and 207 bps margin contraction. At an EBITDA level, the estimated impact of the higher exchange rate is CLP 27,254 million, while the estimated impact of higher marketing rate is CLP 8,324 million. All in, when excluding these two effects, the Normalized EBITDA would have increased by 11.8% for the full year, or 4.4% increase when excluding the CLP 18,882 million at EBITDA level for the compensations received by our Argentine subsidiary CICSA 5 in Q2’14. Altogether, Net income was CLP 119,557 million, 2.8% lower than 2013. Nevertheless, during 2014 we made significant progress to continue building our business long term performance: a) we sustained our organic growth through market share gains across different Operating segments; b) continued executing our non-organic growth strategy as we entered into three new markets: Paraguay, in December 2013, Bolivia and Colombia; and c) planned a series of cost savings and maximizing margins initiatives for the future, as part of our efforts to reach operational and commercial excellence. We will continue to strengthen our operations to ensure the preference of our brands, quality of our products and market position, with special focus on beer and non-alcoholic categories. Always improving the efficiency of our operational processes, while structuring ourselves in a way that allows us to operate our regional strategy with the highest added value in all our geographies in which we participate. In sum, fourth quarter and full year 2014, allowed us to progress in the sustainability of our business, which we expect will lead to profitable growth of our business in the future. 5 Compensations received for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay. CICSA: Compañía Industrial Cervecera S.A. subsidiary of CCU S.A. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 2 of 18 PRESS RELEASE CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q4 ’14 Increased 6.1% to CLP 395,649 million as a result of 4.4% higher average prices and 1.6% higher consolidated volumes. All Operating segments contributed to this Net sales growth: Chile with 5.4% growth, Río de la Plata with 8.7% increase and Wine with 10.5% increase. On organic basis, Net sales increased 3.4% as a result of 3.9% increase in average prices, partially offset by 0.5% lower organic Volumes. The Chile Operating segment contributed to this growth with 5.4% Net sales increase, as average prices increased 4.8% coupled with 0.5% higher Volumes. The Wine Operating segment contributed with a 10.5% Net sales increase, as average prices increased 8.8%, coupled with 1.5% higher Volumes. This was partially offset by Río de la Plata Operating segment with a 1.2% decrease in Net sales, as organic Volumes decreased 3.5%, not fully compensated by a 2.4% increase in organic average prices measured in CLP terms. Accumulated Net sales increased 8.4% to CLP 1,297,966 million as a result of 4.5% higher Volumes coupled with 3.8% increase in average prices. On organic basis, accumulated Net sales increased 5.9% to CLP 1,267,774 million as a result of 2.4% higher Volumes coupled with 3.4% increase in average prices. Net sales by segment Net sales (million CLP) Q4'14 Mix Q4'13 Mix Total Change% Organic Change% 1. Chile Operating segment 247,414 62.5% 234,833 63.0% 5.4 5.4 2. Río de la Plata Operating segment 110,066 27.8% 101,218 27.1% 8.7 3. Wine Operating segment 42,469 10.7% 38,447 10.3% 10.5 10.5 4. Other/Eliminations (4,299) (1.1)% (1,533) (0.4)% N/A N/A TOTAL 100.0% 100.0% Net sales (million CLP) YTD '14 Mix YTD '13 Mix Total Change% Organic Change% 1. Chile Operating segment 830,341 64.0% 765,196 63.9% 8.5 8.5 2. Río de la Plata Operating segment 299,668 23.1% 282,435 23.6% 6.1 3. Wine Operating segment 172,349 13.3% 152,255 12.7% 13.2 13.2 4. Other/Eliminations (4,391) (0.3)% (2,660) (0.2)% N/A N/A TOTAL 100.0% 1,197,227 100.0% 8.4 5.9 GROSS PROFIT Q4 ’14 Increased 2.1% to CLP 219,649 million as a result of 6.1% higher Net sales, partially offset by 11.6% higher Cost of sales, which, as a percentage of Net sales, increased from 42.3% to 44.5% due to the local currencies devaluation against the US dollar with a negative effect in the US dollar denominated raw materials. As a consequence, Gross profit as a percentage of Net sales decreased from 57.7% to 55.5%. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 3 of 18 PRESS RELEASE On organic basis, Gross profit increased 0.3% to CLP 215,731 million as a result of 3.4% higher Net sales, partially offset by 7.7% higher Cost of sales. Organic Gross profit, as a percentage of Net sales, decreased from 57.7% to 55.9%. Increased 5.0% to CLP 693,429 million and, as a percentage of Net sales, decreased from 55.2% to 53.4%. On organic basis, Gross profit increased 3.4% to CLP 682,805 million and, as a percentage of Net sales, decreased from 55.2% to 53.9%. Normalized EBIT Q4 ’14 Decreased 17.8% to CLP 63,069 million and the Normalized EBIT margin decreased 463 bps to 15.9%, mainly explained by 11.6% higher Cost of sales, as local currencies devaluated in all our Operating segments, and MSD&A increased 11.2% mainly due to higher marketing expenses, as we kept investing in brands. On organic basis, Normalized EBIT decreased 19.5% to CLP 61,755 million, and the Normalized organic EBIT margin decreased from 20.6% to 16.0%. Normalized EBIT decreased 5.1% to CLP 181,548 million and Normalized EBIT margin decreased from 16.0% to 14.0%. On organic basis, Normalized EBIT decreased 5.8% to CLP 180,254 million and the Normalized organic EBIT margin decreased from 16.0% to 14.2%. Normalized EBIT and Normalized EBIT margin by segment Normalized EBIT (million CLP) Normalized EBIT margin Q4'14 Mix Q4'13 Mix Total Change% Organic Change% Q4'14 Q4'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 44,980 71.3% 47,849 62.4% (6.0) 18.2% 20.4% (220) 2. Río de la Plata Operating segment 13,549 21.5 % 21,532 28.1 % (37.1) 12.3 % 21.3 % (896) 3. Wine Operating segment 4,950 7.8% 4,128 5.4% 19.9 19.9 11.7% 10.7% 92 92 4. Other/Eliminations (410) (0.7)% 3,200 4.2 % (112.8) - TOTAL 100.0% 100.0% (17.8) 15.9% 20.6% (463) Normalized EBIT (million CLP) Normalized EBIT margin YTD '14 Mix YTD '13 Mix Total Change% Organic Change% YTD '14 YTD '13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 129,740 71.5% 148,148 77.5% (12.4) 15.6% 19.4% (374) 2. Río de la Plata Operating segment 29,367 16.2 % 27,237 14.2 % 7.8 3.1 9.8 % 9.6 % 16 77 3. Wine Operating segment 24,780 13.6% 13,189 6.9% 87.9 87.9 14.4% 8.7% 572 4. Other/Eliminations (2,339) (1.3)% 2,682 1.4 % (187.2) - TOTAL 100.0% 100.0% (5.1) 14.0% 16.0% (199) Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page4 of 18 PRESS RELEASE Normalized EBITDA Q4 ’14 Decreased 12.4% to CLP 81,931 million and Normalized EBITDA margin decreased from 25.1% to 20.7%. On organic basis, Normalized EBITDA decreased 14.3% to CLP 80,179 million and the Normalized organic EBITDA margin decreased from 25.1% to 20.8%. 2014 Decreased 2.1% to CLP 250,155 million and Normalized EBITDA margin decreased from 21.3% to 19.3%. On organic basis, Normalized EBITDA decreased 3.3% to CLP 247,175 million and organic Normalized EBITDA margin decreased from 21.3% to 19.5%. Normalized EBITDA and Normalized EBITDA margin by segment Normalized EBITDA (million CLP) Normalized EBITDA margin Q4'14 Mix Q4'13 Mix Total Change% Organic Change% Q4'14 Q4'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 55,569 67.8% 57,851 61.8% (3.9) 22.5% 24.6% (218) 2. Río de la Plata Operating segment 16,686 20.4 % 23,817 25.5 % (29.9) 15.2 % 23.5 % (837) 3. Wine Operating segment 6,866 8.4% 6,239 6.7% 10.0 16.2% 16.2% (6) 4. Other/Eliminations 2,810 3.4 % 5,651 6.0 % (50.3) - TOTAL 100.0% 100.0% (12.4) 20.7% 25.1% (438) Normalized EBITDA (million CLP) Normalized EBITDA margin YTD '14 Mix YTD '13 Mix Total Change% Organic Change% YTD '14 YTD '13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 168,573 67.4% 185,682 72.7% (9.2) 20.3% 24.3% (396) 2. Río de la Plata Operating segment 40,561 16.2 % 37,194 14.6 % 9.1 1.0 13.5 % 13.2 % 37 78 3. Wine Operating segment 31,896 12.8% 20,428 8.0% 56.1 18.5% 13.4% 509 509 4. Other/Eliminations 9,126 3.6 % 12,198 4.8 % (25.2) - TOTAL 100.0% 100.0% (2.1) 19.3% 21.3% (207) (1) Includes the effect of CLP 18,882 million at EBITDA level from agreements reached by the Argentine subsidiary Compañía Industrial Cervecera S.A. ("CICSA") with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, both ABINBEV affiliates, as of May 28th, 2014. On June 7th it has been terminated: i) the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and ii) the license for the production and distribution of Budweiser beer in Uruguay NON-OPERATING RESULT Q4 ’14 Increased CLP 804 million from a loss of CLP 6,713 million to a loss of CLP 5,909 million mainly explained by: · Foreign currency exchange differences and Other gains/(losses) which increased CLP 4,159 million mainly explained by lower Foreign currency exchange differences in the Q4’14 period compared to the Q4’13 period as the currencies deva luated less in the current period. Partially offset by · Net financial expenses which increased CLP 2,431 million from a loss of CLP 2,953 million to a loss of CLP 5,384 million, mainly due to lower amount of Cash and Cash equivalent, partially compensated by lower financial debt. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page5 of 18 PRESS RELEASE · Results as per adjustment units which decreased CLP 592 million from a loss of CLP 751 million to a loss of CLP 1,343 million, mainly explained by a higher increase of the UF within Q4’14 compared to Q4’13 periods . Increased CLP 7,904 million from a loss of CLP 20,656 million to a loss of CLP 12,752 million, mostly due to lower Net financial expenses, and lower Foreign currency exchange differences and higher Other gains, partially offset by lower Results as per adjustment units, and lower Equity and Income of JVs and associates INCOME TAXES Q4’14 Decreased CLP 6,855 million, mainly due to lower results in the Río de la Plata and Chile Operating segments. Decreased CLP 2,426 million mostly explained by price-level restatements of the tax equity due to adjustments for inflation. On September 29, 2014 Act No. 20,780 was published in Chile, regarding the so called “Tax reform” which introduces amendments, among others, to the Income tax system. The said Act provides that corporations will apply by default the "Partially Integrated System", unless a future Extraordinary Shareholders Meeting agrees to opt for the "Attributed Income Regime”. The Act provides for the "Partially Integrated System" a gradual increase in the First Category Income tax rate, going from 20% to 21% for the business year 2014, to 22.5% for the business year 2015, to 24% for the business year 2016, to 25.5% for the business year 2017 and to 27% starting 2018 business year. The difference between assets and liabilities for deferred taxes which occur as a direct effect of the increase in the First Category Income tax rate introduced by Act No. 20,780 and according to the Circular Letter N°856 (“Oficio Circular” N°856) of the Chilean Superintendence of Securities and Insurance ("SVS"), has been accounted against Equity, under Retained earnings. As of September 30, 2014, the total effect registered against the Company’s equity amounted to CLP 14,395 million and CLP 126 million in the Consolidated Statement of Income. The effect of applying the new rate of 21%, applicable to count from January 1st, 2014, generated a higher charge to results of CLP 1,359 million. NET INCOME ATTRIBUTABLE TO EQUITY HOLDERS OF PARENT COMPANY Q4’14 Decreased 12.3% to CLP 40,600 million mostly explained by a lower result partially compensated by lower Income taxes. Decreased 2.8% to CLP 119,557 million mostly explained by lower results partially compensated by lower Income taxes. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page6 of 18 PRESS RELEASE ORGANIC GROWTH The following schedule details the effect of the consolidation of the Paraguayan operation acquisition in December 2013. For better insight, Proforma refers to consolidated results as reported for the year. FOURTH QUARTER As reported Paraguay Effect Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2014 2013 2014 2013 Change% Change% Volumes 6,839 6,728 141 6,697 6,728 1.6 (0.5) Net sales 395,649 372,966 10,042 385,607 372,966 6.1 3.4 Net sales (CLP/HL) 57,856 55,436 70,976 57,579 55,436 4.4 3.9 Cost of sales (176,000) (157,775) (6,124) (169,876) (157,775) 11.6 7.7 % of net sales 44.5 42.3 61.0 44.1 42.3 Gross profit 219,649 215,191 3,918 215,731 215,191 2.1 0.3 % of net sales 55.5 57.7 39.0 55.9 57.7 MSD&A (157,283) (141,446) (2,616) (154,667) (141,446) 11.2 9.3 % of net sales 39.8 37.9 26.1 40.1 37.9 Other operating income/(expenses) 703 2,965 11 692 2,965 (76.3) (76.7) Normalized EBIT 63,069 76,710 1,313 61,755 76,710 (17.8) (19.5) Normalized EBIT margin 15.9 20.6 13.1 16.0 20.6 Normalized EBITDA 81,931 93,559 1,753 80,179 93,559 (12.4) (14.3) Normalized EBITDA margin 20.7 25.1 17.5 20.8 4,647.7 (1) Effect of excluding Paraguay's results from the quarter As reported. (2) Excludes the mentioned effects for the period. (3) Total Change refers to As reported figures variation. (4) Organic Change refers to as Proforma figures variation. YTD AS OF DECEMBER As reported Paraguay Effect Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2014 2013 2014 2013 Change% Change% Volumes 22,895 21,916 456 22,439 21,916 4.5 2.4 Net sales 1,297,966 1,197,227 30,192 1,267,774 1,197,227 8.4 5.9 Net sales (CLP/HL) 56,692 54,629 66,144 56,499 54,629 3.8 3.4 Cost of sales (604,537) (536,697) (19,567) (584,969) (536,697) 12.6 9.0 % of net sales 46.6 44.8 64.8 46.1 44.8 Gross profit 693,429 660,530 10,625 682,805 660,530 5.0 3.4 % of net sales 53.4 55.2 35.2 53.9 55.2 MSD&A (535,603) (473,524) (9,306) (526,297) (473,524) 13.1 11.1 % of net sales 41.3 39.6 30.8 41.5 39.6 Other operating income/(expenses) 23,721 4,249 (25) 23,746 4,249 N/A N/A Normalized EBIT 181,548 191,255 1,294 180,254 191,255 (5.1) (5.8) Normalized EBIT margin 14.0 16.0 4.3 -14.2 -16.0 Normalized EBITDA 250,155 255,502 2,980 247,175 255,502 (2.1) (3.3) Normalized EBITDA margin 19.3 21.3 9.9 19.5 21.3 (1) Effect of excluding Paraguay's results from the quarter As reported. (2) Excludes the mentioned effects for the period. (3) Total Change refers to As reported figures variation. (4) Organic Change refers to as Proforma figures variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page7 of 18 PRESS RELEASE EXCEPTIONAL ITEMS (EI) During 2014 CCU recorded at an EBIT level the effect of CLP 1,627 million as Exceptional items associated with several restructuring processes across Operating segments. The following schedules show the EBIT/EBITDA, both after Exceptional items: EBIT (million CLP) EBIT margin Q4'14 Mix Q4'13 Mix Total Change% Organic Change% Q4'14 Q4'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 44,980 73.2% 47,068 63.8% (4.4) 18.2% 20.0% (186) 2. Río de la Plata Operating segment 12,335 20.1 % 20,989 28.5 % (41.2) 11.2 % 20.7 % (953) 3. Wine Operating segment 4,950 8.1% 3,853 5.2% 28.5 28.5 11.7% 10.0% 163 4. Other/Eliminations (823) (1.3)% 1,810 2.5 % (145.5) - TOTAL 100.0% 100.0% (16.7) 15.5% 19.8% (424) EBITDA (million CLP) EBITDA margin Q4'14 Mix Q4'13 Mix Total Change% Organic Change% Q4'14 Q4'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 55,569 69.2% 57,071 63.0% (2.6) 22.5% 24.3% (184) 2. Río de la Plata Operating segment 15,472 19.3 % 23,274 25.7 % (33.5) 14.1 % 23.0 % (894) 3. Wine Operating segment 6,866 8.5% 5,963 6.6% 15.1 16.2% 15.5% 66 66 4. Other/Eliminations 2,397 3.0 % 4,261 4.7 % (43.7) - TOTAL 100.0% 100.0% (11.3) 20.3% 24.3% (399) EBIT (million CLP) EBIT margin YTD '14 Mix YTD '13 Mix Total Change% Organic Change% YTD '14 YTD '13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 129,740 72.1% 147,367 78.3% (12.0) 15.6% 19.3% (363) 2. Río de la Plata Operating segment 28,152 15.6 % 26,693 14.2 % 5.5 0.6 9.4 % 9.5 % (6) 52 3. Wine Operating segment 24,780 13.8% 12,913 6.9% 91.9 91.9 14.4% 8.5% 590 4. Other/Eliminations (2,752) (1.5)% 1,292 0.7 % 313.0 - TOTAL 100.0% 100.0% (4.4) 13.9% 15.7% (186) EBITDA (million CLP) EBITDA margin YTD '14 Mix YTD '13 Mix Total Change% Organic Change% YTD '14 YTD '13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 168,573 67.8% 184,902 73.2% (8.8) 20.3% 24.2% (386) 2. Río de la Plata Operating segment 39,347 15.8 % 36,651 14.5 % 7.4 13.1 % 13.0 % 15 52 3. Wine Operating segment 31,896 12.8% 20,152 8.0% 58.3 18.5% 13.2% 527 527 4. Other/Eliminations 8,713 3.5 % 10,808 4.3 % (19.4) - TOTAL 100.0% 100.0% (1.6) 19.1% 21.1% (194) (1) Includes the effect of CLP 18,882 million at EBITDA level from agreements reached by the Argentine subsidiary Compañía Industrial Cervecera S.A. ("CICSA") with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, both ABINBEV affiliates, as of May 28th, 2014. On June 7th it has been terminated: i) the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and ii) the license for the production and distribution of Budweiser beer in Uruguay Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page8 of 18 PRESS RELEASE FORTH QUARTER OPERATING SEGMENT HIGHLIGHTS (Exhibits 3 & 4) 1. CHILE Net sales increased 5.4% to CLP 247,414 million as a result of 4.8% higher average prices coupled with 0.5% higher sales Volumes. Normalized EBIT decreased 6.0% to CLP 44,980 million due to 7.8% higher MSD&A expenses and 7.7% higher Cost of sales, partially compensated by 5.4% higher Net sales. As a percentage of Net sales, Cost of sales increased from 44.0% to 45.0%, as the local currency devaluated 16% on average against the USD in the same quarter of last year. MSD&A, as a percentage of Net sales, increased from 36.0% to 36.8%, mainly due to higher marketing expenses. The Normalized EBIT margin decreased from 20.4% to 18.2%. Normalized EBITDA decreased 3.9% to CLP 55,569 million and the Normalized EBITDA margin decreased from 24.6% to 22.5%. Comments : The Chile Operating segment showed 5.4% Net sales growth, in spite of weaker private consumption in Chile – with an estimated IMACEC 6 for the quarter of 1.8%- and the Chilean tax reform becoming effective on October 1 st . Still, we increased marketing expenses, consistent with our long term strategy for developing strong brands. We continued in the right path with our strategy to build strong portfolios through high quality products, innovation and brands, with highlights on the effective introduction of Sol beer. In the Non-alcoholic categories, we launched several brand extensions, such as Kem Xtreme sugar free, new flavors of Watt’s nectar and Lipton Ice Tea amongst others, and executed value added promotions for returnable packaging in our carbonated soft drinks offering. Finally, in Spirits, besides new packaging and value added promotions for several SKUs, we launched Campanario Blanco. 6 IMACEC Indice Mensual de Actividad Económica (Monthly Industrial Index on Economic Activity) is calculated by Chile’s Central B ank. Estimate based on market consensus. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page9 of 18 PRESS RELEASE 2. RÍO DE LA PLATA Net sales, measured in Chilean pesos, increased 8.7% to CLP 110,066 million as a result of 4.9% higher sales Volume and 3.7% increase in average prices. Organically, Net sales decreased 1.2% as a result of 3.5% lower sales Volumes partially compensated by 2.4% higher average prices measured in CLP terms. Normalized EBIT measured in Chilean pesos, decreased to CLP 13,549 million as a result of 24.7% higher Cost of sales and 18.3% higher MSD&A expenses, partially compensated by 8.7% higher Net sales. The Normalized EBIT margin decreased from 21.3% to 12.3%. Organically, the Normalized organic EBIT margin decreased from 21.3% to 12.2%. Normalized EBITDA , measured in Chilean pesos, decreased 29.9% to CLP 16,686 million and the Normalized EBITDA margin decreased from 23.5% to 15.2%. Organically, the Normalized EBITDA decreased 37.3% and the Normalized organic EBITDA margin decreased from 23.5% to 14.9%. Comments: The Río de la Plata Operating segment continues to face tough macroeconomic conditions particularly in Argentina: high devaluation of the local currency against Q4’13 , slowdown of private consumption, high inflation, and restrictions for pricing actions and imports. Organic Volumes decrease was mainly driven by the slowdown of Uruguay and Argentina consumption. Continuing with the innovation strategy, we must highlight the introduction of one way packaging in relevant brands in our Argentine beer portfolio. Furthermore, the integration of the Paraguay operation keeps showing top line growth, highlighting the introduction of Watts Light and the introduction of Kunstmann beer brand. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page10 of 18 PRESS RELEASE 3. WINE Net sales increased 10.5% to CLP 42,469 million due to 8.8% higher average price, coupled with 1.5% higher sales Volumes 7 . Normalized EBIT increased 19.9% to CLP 4,950 million mainly due to higher average prices, positively affected by the devaluation of the Chilean peso. Cost of sales increased 11.6% mainly due to higher cost of wine partially offset by cost reduction initiatives, while MSD&A expenses increased 6.7% mainly due to higher marketing expenses, aligned with our brand building strategy. Normalized EBIT margin increased from 10.7% to 11.7%. Normalized EBITDA increased 10.0% to CLP 6,866 million and the Normalized EBITDA margin remains flat in 16.2%. Comments: Fourth quarter Wine Operating segment Net sales results are explained by: a) the good performance in the export market, mainly driven by Asia and Latin America, and b) in the domestic market, we consolidated our leading position in value market share terms. During November we began with an operational expansion plan, which contemplates to nearly double the current production capacity of the Molina Plant, with infrastructure and technology that will will help to drive our future opportunities. 2014 was a very positive year for our Wine Operating segment including top line growth of 13.2%, explained not only by currency devaluation but explained by volume growth and mix improvement. As a consequence, Normalized EBITDA grew 56.1% reaching CLP 31,896 million. In addition to these excellent results, our subsidiary Viña San Pedro Tarapaca was awarded as the “Winery of the Year 2014” by Wines of Chile. This recognition responds to our performance and important progress such as our enologic excellence and the solid commitment with sustainability in our operations. 7 Excludes bulk wine Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page11 of 18 PRESS RELEASE FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile, Argentina, Bolivia, Colombia, Paraguay and Uruguay. CCU is the largest Chilean brewer, the second-largest Chilean soft drinks producer and the largest Chilean water and nectar producer, the second-largest Argentine brewer, the second-largest Chilean wine producer and the largest pisco distributor. It also participates in the HOD, rum and confectionery industries in Chile, in the beer, water and soft drinks industries in Uruguay, and in the soft drinks, water and nectar industries and beer distribution in Paraguay and Bolivia. The Company has licensing and / or distribution agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard, Compañía Pisquera Bauzá S.A. and Coors Brewing Company. For further information, visit www.ccu.cl. CAUTIONARY STATEMENT Statements made in this pr ess release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20 -F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Operating segments The Operating segments are defined with respect to its revenues in the geographic areas of commercial activity: Chile : This segment commercializes Beer, Non Alcoholic Beverages and Spirits in the Chilean market. Río de la Plata : This segment commercializes Beer, Cider, Non Alcoholic Beverages and Spirits in the Argentinean, Uruguayan and Paraguayan market. Wine : This segment commercializes Wine, mainly in the export market reaching over 80 countries. Other/Eliminations: It considers the non-allocated corporate overhead expenses and the result of the logistics subsidiary. Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page12 of 18 PRESS RELEASE Earnings Per Share (EPS) Net profit divided by the weighted average number of shares during the year. EBIT Stands for Earnings Before Interest and Taxes, and for management purposes it is defined, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. EBIT is equivalent to Operating Result used in the 20-F Form. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. EBITDA is equivalent to ORBDA (Operating Result Before Depreciation and Amortization), used in the 20-F Form. Exceptional Items (EI) Formerly referred to as Non recurring items (NRI), Exceptional items are either income or expenses which do not occur regularly as part of the normal activities of the Company. They are presented separately because they are important for the understanding of the underlying sustainable performance of the Company due to their size or nature. Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net income Net profit attributable to parent company shareholder as per IFRS. Normalized The term “normalized” refers to performance measures (EBITDA, EBIT, Net income, EPS) before exceptional items. Organic growth Organic growth refers to growth excluding the effect of consolidation changes and the effect of first time consolidation an acquisition. UF The UF is a monetary unit indexed to the CPI variation in Chile. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page13 of 18 PRESS RELEASE Exhibit 1: Income Statement (Fourth Quarter 2014) Fourth Quarter 2014 2013 2014 2013 Total Organic (CLP million) (USD million) Change % Change % Net sales 395,649 372,966 661.3 623.4 6.1 3.4 Cost of sales (176,000) (157,775) (294.2) (263.7) 11.6 7.7 % of net sales 44.5 42.3 44.5 42.3 - - Gross profit 219,649 215,191 367.1 359.7 2.1 0.3 MSD&A (157,283) (141,446) (262.9) (236.4) 11.2 9.3 % of net sales 39.8 37.9 0.1 0.1 - - Other operating income/(expenses) 703 2,965 1.2 5.0 (76.3) (76.7) Normalized EBIT 63,069 76,710 105.4 128.2 (17.8) (19.5) Normalized EBIT margin 16 21 15.9 20.6 - - Exceptional items (1,627) (2,989) (2.7) (5.0) - - EBIT 61,441 73,720 102.7 123.2 (16.7) (18.4) EBIT margin 15.5 19.8 15.5 19.8 - - Net financial expenses (5,384) (2,953) (9.0) (4.9) 82.3 82.7 Equity and income of JVs and associated (184) 148 (0.3) 0.2 N/A N/A Foreign currency exchange differences 961 (3,026) 1.6 (5.1) (131.8) (129.3) Results as per adjustment units (1,343) (751) (2.2) (1.3) 78.8 78.8 Other gains/(losses) 42 (130) 0.1 (0.2) (132.1) (331.0) Total Non-operating result (5,909) (6,713) (9.9) (11.2) (12.0) (18.5) Income/(loss) before taxes 55,533 67,008 92.8 112.0 (17.1) (18.4) Income taxes (10,032) (16,886) (16.8) (28.2) (40.6) (41.4) Net income for the year 45,501 50,121 76.0 83.8 (9.2) (10.7) Normalized net income attributable to: The equity holders of the parent 41,798 48,606 69.9 81.2 (14.0) (18.0) Net income attributable to: The equity holders of the parent 40,600 46,292 67.9 77.4 (12.3) (13.9) Non-controlling interest 4,901 3,829 8.2 6.4 28.0 28.0 Normalized EBITDA 81,931 93,559 136.9 156.4 (12.4) (14.3) Normalized EBITDA margin 20.7 25.1 20.7 25.1 - - EBITDA 80,304 90,569 134.2 151.4 (11.3) (14.3) EBITDA margin 20.3 24.3 20.3 24.3 - - OTHER INFORMATION Number of shares 369,502,872 322,964,121 369,502,872 322,964,121 Shares per ADR 2 2 2 2 Normalized Earnings per share 113.1 150.5 0.2 0.3 (24.8) (28.3) Earnings per share 109.9 143.3 0.18 0.24 (23.3) (28.3) Normalized Earnings per ADR 226.2 301.0 0.38 0.50 (24.8) (28.3) Earnings per ADR 219.8 286.7 0.37 0.48 (23.3) (28.3) Depreciation 18,863 16,849 31.5 28.2 12.0 9.3 Capital Expenditures 52,291 33,362 87.4 55.8 56.7 (1) Average Exchange rate for the period: US$1.00 CLP 598,32 (2) Considers period weighted average shares according to capital increase as of December 31, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page14 of 18 PRESS RELEASE Exhibit 2: Income Statement (Twelve months ended on December 31, 2014) YTD AS OF DECEMBER 2014 2013 2014 2013 Total Organic (CLP million) (USD million) Change % Change % Net sales 1,297,966 1,197,227 2,276.5 2,099.8 8.4 5.9 Cost of sales (604,537) (536,697) (1,060.3) (941.3) 12.6 9.0 % of net sales 46.6 44.8 0.1 0.1 - - Gross profit 693,429 660,530 1,216.2 1,158.5 5.0 3.4 MSD&A (535,603) (473,524) (939.4) (830.5) 13.1 11.1 % of net sales 41.3 39.6 0.1 0.1 - - Other operating income/(expenses) 23,721 4,249 41.6 7.5 N/A N/A Normalized EBIT 181,548 191,255 318.4 335.4 (5.1) (5.8) Normalized EBIT margin 14.0 16.0 0.0 0.0 - - Exceptional items (1,627) (2,989) (2.9) (5.2) - - EBIT 179,920 188,266 315.6 330.2 (4.4) (5.1) EBIT margin 13.9 15.7 0.0 0.0 - - Net financial expenses (10,821) (15,830) (19.0) (27.8) (31.6) (31.2) Equity and income of JVs and associated (1,196) 309 (2.1) 0.5 N/A N/A Foreign currency exchange differences (613) (4,292) (1.1) (7.5) 85.7 82.3 Results as per adjustment units (4,159) (1,802) (7.3) (3.2) 130.8 130.8 Other gains/(losses) 4,037 959 7.1 1.7 321.0 352.8 Total Non-operating result (12,752) (20,656) (22.4) (36.2) (38.3) (43.6) Income/(loss) before taxes 167,168 167,609 293.2 294.0 (0.3) (0.4) Income taxes (32,279) (34,705) (56.6) (60.9) (7.0) (7.5) Net income for the year 134,889 132,905 236.6 233.1 1.5 1.5 Normalized net income attributable to: The equity holders of the parent 120,755 125,350 211.8 219.9 (3.7) (4.6) Net income attributable to: The equity holders of the parent 119,557 123,036 209.7 215.8 (2.8) (2.8) Non-controlling interest 15,332 9,869 26.9 17.3 55.4 55.4 Normalized EBITDA 250,155 255,502 438.8 448.1 (2.1) (3.3) Normalized EBITDA margin 19.3 21.3 19.3 21.3 - - EBITDA 248,528 252,512 435.9 442.9 (1.6) (2.8) EBITDA margin 19.1 21.1 19.1 21.1 - - OTHER INFORMATION Number of shares 369,502,872 320,006,296 369,502,872 320,006,296 Shares per ADR 2 2 2 2 Normalized Earnings per share 326.8 391.7 0.6 0.7 (16.6) (17.4) Earnings per share 323.6 384.5 0.6 0.7 (15.8) (17.4) Normalized Earnings per ADR 653.6 783.4 1.1 1.4 (16.6) (17.4) Earnings per ADR 647.1 769.0 1.1 1.3 (15.8) (17.4) Depreciation 68,608 64,246 120.3 112.7 6.8 4.2 Capital Expenditures 230,080 124,559 403.5 218.5 84.7 (1) Average Exchange rate for the period: US$1.00 CLP 570,15 (2) Considers period weighted average shares according to capital increase as of December 31, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page15 of 18 PRESS RELEASE Exhibit 3: Segment Information (Fourth Quarter 2014) 1. Chile Operating segment 2. Río de la Plata Operating segment 3. Wine Operating segment Fourth Quarter (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 4,766 4,742 0.5 0.5 1,765 1,683 4.9 (3.5) 308 303 1.5 1.5 Net sales 247,414 234,833 5.4 5.4 110,066 101,218 8.7 (1.2) 42,469 38,447 10.5 10.5 Net sales (CLP/HL) 51,917 49,526 4.8 4.8 62,360 60,147 3.7 2.4 137,913 126,707 8.8 8.8 Cost of sales (111,262) (103,320) 7.7 7.7 (46,692) (37,450) 24.7 8.3 (24,096) (21,584) 11.6 11.6 % of net sales 45.0 44.0 42.4 37.0 56.7 56.1 Gross profit 136,152 131,513 3.5 3.5 63,374 63,768 (0.6) (6.8) 18,372 16,863 8.9 8.9 % of net sales 55.0 56.0 57.6 63.0 43.3 43.9 MSD&A (91,172) (84,567) 7.8 7.8 (50,408) (42,614) 18.3 12.2 (13,427) (12,585) 6.7 6.7 % of net sales 36.8 36.0 45.8 42.1 31.6 32.7 Other operating income/(expenses) 0 902 100.0 100.0 584 378 54.3 51.3 4 (150) (102.7) (102.7) Normalized EBIT 44,980 47,849 (6.0) (6.0) 13,549 21,532 (37.1) (43.2) 4,950 4,128 19.9 19.9 Normalized EBIT margin 18.2 20.4 12.3 21.3 11.7 10.7 Exceptional items (780) (100.0) (100.0) (1,215) (543) 123.6 123.6 (276) (100.0) (100.0) EBIT 44,980 47,068 (4.4) (4.4) 12,335 20,989 (41.2) (47.5) 4,950 3,853 28.5 28.5 EBIT Margin 18.2 20.0 11.2 20.7 11.7 10.0 Normalized EBITDA 55,569 57,851 (3.9) (3.9) 16,686 23,817 (29.9) (37.3) 6,866 6,239 10.0 10.0 Normalized EBITDA margin 22.5 24.6 15.2 23.5 16.2 16.2 EBITDA 55,569 57,071 (2.6) (2.6) 15,472 23,274 (33.5) (41.1) 6,866 5,963 15.1 15.1 EBITDA Margin 22.5 24.3 14.1 23.0 16.2 15.5 4. Other/eliminations Total Fourth Quarter (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 6,839 6,728 1.6 (0.5) Net sales (4,299) (1,533) N/A N/A 395,649 372,966 6.1 3.4 Net sales (CLP/HL) 57,856 55,436 4.4 3.9 Cost of sales 6,050 4,579 32.1 32.1 (176,000) (157,775) 11.6 7.7 % of net sales 44.5 42.3 Gross profit 1,751 3,046 (42.5) (42.5) 219,649 215,191 2.1 0.3 % of net sales 55.5 57.7 MSD&A (2,276) (1,680) 35.5 35.5 (157,283) (141,446) 11.2 9.3 % of net sales 39.8 37.9 Other operating income/(expenses) 115 1,835 N/A N/A 703 2,965 (76.3) (76.7) Normalized EBIT (410) 3,200 (112.8) (112.8) 63,069 76,710 (17.8) (19.5) Normalized EBIT margin 15.9 20.6 Exceptional items (413) (1,390) (70.3) (70.3) (1,627) (2,989) (45.6) (45.6) EBIT (823) 1,810 (145.5) (145.5) 61,441 73,720 (16.7) (18.4) EBIT Margin - 15.5 19.8 Normalized EBITDA 2,810 5,651 (50.3) (50.3) 81,931 93,559 (12.4) (14.3) Normalized EBITDA margin 20.7 25.1 EBITDA 2,397 4,261 (43.7) (43.7) 80,304 90,569 (11.3) (13.3) EBITDA Margin - 20.3 24.3 (1) Organic excludes Paraguay's results from the Quarter as reported (2) Considers adjustments to eliminations from the Chile Operating segment which were included in the Other / Eliminations Operating segment Page 16 of 18 PRESS RELEASE Exhibit 4: Segment Information (Twelve months ended on December 31, 2014) 1. Chile Operating segment 2. Río de la Plata Operating segment 3. Wine Operating segment YTD AS OF DECEMBER (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 16,214 15,570 4.1 4.1 5,375 5,071 6.0 (3.0) 1,306 1,274 2.5 2.5 Net sales 830,341 765,196 8.5 8.5 299,668 282,435 6.1 (4.6) 172,349 152,255 13.2 13.2 Net sales (CLP/HL) 51,212 49,145 4.2 4.2 55,752 59,090 (5.6) (7.3) 131,932 119,495 10.4 10.4 Cost of sales (383,559) (343,230) 11.7 11.7 (136,175) (113,265) 20.2 3.0 (97,524) (92,864) 5.0 5.0 % of net sales 46.2 44.9 45.4 40.1 56.6 61.0 Gross profit 446,783 421,965 5.9 5.9 163,493 169,171 (3.4) (9.6) 74,825 59,391 26.0 26.0 % of net sales 53.8 55.1 54.6 59.9 43.4 39.0 MSD&A (317,765) (275,203) 15.5 15.5 (154,300) (142,972) 7.9 1.4 (50,284) (46,036) 9.2 9.2 % of net sales 38.3 36.0 51.5 50.6 29.2 30.2 Other operating income/(expenses) 722 1,385 (47.8) (47.8) 20,174 1,038 N/A N/A 239 (166) N/A N/A Normalized EBIT 129,740 148,148 (12.4) (12.4) 29,367 27,237 7.8 3.1 24,780 13,189 87.9 87.9 Normalized EBIT margin 15.6 19.4 9.8 9.6 14.4 8.7 Exceptional items 0 (780) (100.0) (100.0) (1,215) (543) 123.6 123.6 0 (276) (100.0) (100.0) EBIT 129,740 147,367 (12.0) (12.0) 28,152 26,693 5.5 0.6 24,780 12,913 91.9 91.9 EBIT margin 15.6 19.3 9.4 9.5 14.4 8.5 Normalized EBITDA 168,573 185,682 (9.2) (9.2) 40,561 37,194 9.1 1.0 31,896 20,428 56.1 56.1 Normalized EBITDA margin 20.3 24.3 13.5 13.2 18.5 13.4 EBITDA 168,573 184,902 (8.8) (8.8) 39,347 36,651 7.4 (0.8) 31,896 20,152 58.3 58.3 EBITDA margin 20.3 24.2 13.1 13.0 18.5 13.2 4. Other/eliminations Total YTD AS OF DECEMBER (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 22,895 21,916 4.5 2.4 Net sales (4,391) (2,660) N/A N/A 1,297,966 1,197,227 8.4 5.9 Net sales (CLP/HL) 56,692 54,629 3.8 3.4 Cost of sales 12,720 12,663 0.5 0.5 (604,537) (536,697) 12.6 9.0 % of net sales 46.6 44.8 Gross profit 8,329 10,003 (16.7) (16.7) 693,429 660,530 5.0 3.4 % of net sales 53.4 55.2 MSD&A (13,254) (9,313) 42.3 42.3 (535,603) (473,524) 13.1 11.1 % of net sales 41.3 39.6 Other operating income/(expenses) 2,586 1,992 N/A N/A 23,721 4,249 N/A N/A Normalized EBIT (2,339) 2,682 (187.2) (187.2) 181,548 191,255 (5.1) (5.8) Normalized EBIT margin 14.0 16.0 Exceptional items (413) (1,390) (70.3) (70.3) (1,627) (2,989) (45.6) (45.6) EBIT (2,752) 1,292 (313.0) (313.0) 179,920 188,266 (4.4) (5.1) EBIT margin - 13.9 15.7 Normalized EBITDA 9,126 12,198 (25.2) (25.2) 250,155 255,502 (2.1) (3.3) Normalized EBITDA margin 19.3 21.3 EBITDA 8,713 10,808 (19.4) (19.4) 248,528 252,512 (1.6) (2.8) EBITDA margin - 19.1 21.1 (1) Organic excludes Paraguay's results from the YTD as reported Page 17 of 18 PRESS RELEASE Exhibit 5: Balance Sheet December 31 December 31 December 31 December 31 Total Change% 2014 2013 2014 2013 (CLP million) (US$ million) ASSETS Cash and cash equivalents 214,775 408,853 354 674 (47.5) Other current assets 470,615 409,644 776 675 14.9 Total current assets 818,497 PP&E (net) 833,171 680,994 1,373 1,122 22.3 Other non current assets 250,339 228,229 413 376 9.7 Total non current assets 909,223 Total assets 1,768,901 1,727,720 2,915 2,847 LIABILITIES Short term financial debt 65,318 120,488 108 199 (45.8) Other liabilities 313,013 288,641 516 476 8.4 Total current liabilities 409,129 Long term financial debt 134,535 142,763 222 235 (5.8) Other liabilities 107,535 91,584 177 151 17.4 Total non current liabilities 234,347 Total Liabilities 620,401 643,476 1,022 1,061 EQUITY Paid-in capital 562,693 562,693 927 927 - Other reserves (75,051) (65,882) (124) (109) (13.9) Retained earnings 537,945 491,864 887 811 9.4 Net equity attributable to parent company shareholders 988,676 1,629 Minority interest 122,912 95,568 203 158 28.6 Total equity 1,148,500 1,084,244 1,893 1,787 Total equity and liabilities 1,768,901 1,727,720 2,915 2,847 OTHER FINANCIAL INFORMATION Total financial debt 199,853 263,251 329 434 (24.1) Net Financial debt (14,922) (145,602) (25) (240) (89.8) Liquidity ratio 1.81 2.00 Financial Debt / Capitalization 0.15 0.20 Net Financial debt / EBITDA (0.06) (0.58) (1) Exchange rate as of December 31, 2014: US$1.00 CLP 606,75 Page 18 of 18 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Felipe Dubernet Chief Financial Officer Date:February 4, 2015
